TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED AUGUST 2, 2019



                                     NO. 03-19-00022-CV


                                  Desirold Bennett, Appellant

                                               v.

                    Colonial Property Agent for J. Michael Burbige, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on January 2, 2019. Having

reviewed the record, the Court holds that Desirold Bennett has not prosecuted his appeal and did

not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.